

115 S253 IS: Medicare Access to Rehabilitation Services Act of 2017
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 253IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Mr. Cardin (for himself, Ms. Collins, Mr. Casey, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to repeal the Medicare outpatient rehabilitation
			 therapy caps.
	
 1.Short titleThis Act may be cited as the Medicare Access to Rehabilitation Services Act of 2017.
		2.Outpatient therapy cap
			 repeal
 (a)In generalSection 1833 of the Social Security Act (42 U.S.C. 1395(l)) is amended by striking subsection (g).
 (b)Conforming amendmentsSection 1842(t)(2) of the Social Security Act (42 U.S.C. 1395u(t)(2)) is amended— (1)by striking (2) Each request and all that follows through 1833(a)(8)(B), and inserting (2)(A) Each request for payment, or bill submitted, for therapy services described in subparagraph (B); and
 (2)by adding at the end the following new subparagraph:  (B)The following therapy services are described in this subparagraph:
 (i)Physical therapy services of the type described in section 1861(p) and speech-language pathology services of the type described in such section through the application of section 1861(ll)(2), including services described in section 1833(a)(8)(B), and physical therapy services and speech-language pathology services of such type which are furnished by a physician or as incident to physicians' services.
 (ii)Occupational therapy services of the type that are described in section 1861(p), including services described in section 1833(a)(8)(B), through the operation of section 1861(g) and of such type which are furnished by a physician or as incident to physicians' services..